Albert Claiborne, the original plaintiff, died March 13, 1932, while this appeal was pending. Not having been apprised of plaintiff's death, we assigned the case for hearing on May 3, when counsel for appellee appeared, but no appearance was made by appellant. Our opinion was handed down on May 23. So that, when the case was heard and the opinion handed down, there was no proper party plaintiff.
Subsequently, on June 9, Mrs. Eva Archie Claiborne, widow of Albert Claiborne, the original plaintiff, was made party plaintiff on proper showing in this court that she is the sole heir of her deceased husband. We granted a rehearing in order that the case might be heard anew with proper parties before the court.
The issues before the court are fully set out in our original opinion. Counsel for appellant now argues that, even though the description in tax deed be imperfect, and not sufficient to identify the property intended to be sold, the law only requires a description in such deeds by which the property can be identified. *Page 641 
We stated the rule correctly in our original opinion, which is "that there can be no sale of property which is neither identified nor susceptible of identification." It is not contended that there was any property identified by the tax deed in this case. The contention is that the property was susceptible of identification.
We do not think so. The petition affirmatively shows that the tax debtor owned at least sixteen lots in square No. 579, bounded by Egania, Villere, Robertson, and Andry streets in the Third district of the city of New Orleans, which lots are all numbered. The deed does not set out how many of the lots were sold or the numbers of the lots, nor does it say that it was intended to convey all the lots in that square owned by the tax debtor. It merely recites that, at the tax sale, Miss L.H. Rush became the purchaser of "certain lots of ground designated as lots No. ____, Third District of the City of New Orleans, designated as lots No. ____ in square No. 579," etc., the said described property, that is, the property sold, "being the least quantity of said specific property which any bidder would buy for the amount of taxes, interest and costs due on said property, no one having pointed out any property whatever."
It is impossible to determine from this deed which of the sixteen lots owned by the tax debtor were bid in by the tax purchaser, and there is no indication that she purchased all of them. The deed describes nothing and conveyed nothing.
2. It is contended by counsel for appellant "that an exception of no cause of action cannot be urged against the plaintiff, who *Page 642 
brings suit to confirm a tax title under Act No. 101 of 1898."
As we understand counsel's contention, it is that a proceeding to quiet a tax title under Act 101 of 1898 is not a "suit" or "action" in the strict legal sense, but is mere notice given by the tax purchaser to the tax debtor that he intends to quiet and have declared valid his tax title, and he cites in support of his contention the case of Regina Lumber Co. v. Perkins, 175 La. 15,142 So. 785, 786, decided May 23, 1932, where we said that the plaintiff in bringing his suit "did not put at issue the validity of its tax title. It merely invited an attack upon it."
From this counsel concludes that this court has sanctioned the view that such proceedings are not "suits," "demands," or "actions," in the sense those terms are used in the Code of Practice, arts. 330, 331, 332, and 333.
That counsel is in error is clearly shown by language used in the same paragraph of the opinion. We said that an attack onplaintiff's title might be made by the defendant in a separate suit to annul "or by reconventional demand in which the defendant
could set up all such invalidities or nullities in the proceedings leading up to the sale as might have been urged in a direct action."
We used the terms "reconventional demand" and "defendant" just as those terms are used in other suits or demands. In the opening sentence of the opinion, we said: "Plaintiff, in bringing itssuit followed," etc. We also referred to the "citation" and the "prayer" — all of which shows unmisteakably that we regarded the proceeding as a "suit" or "demand," as those terms are used in law. *Page 643 
There is no merit in the contention that such proceedings are not suits subject to exceptions as "means of defense used by the defendant to retard, prevent or defeat the demand brought against him." C.P. art. 330. The act itself refers to such proceedings as "suits." It provides that, after the lapse of twelve months from the date of recording the deed, the purchaser, his heirs or assigns, "may institute suit by petition and citation as inordinary actions against the former proprietor or proprietors of the property in which the petition * * *. This suit shall be brought in the Parish where the property is situated. * * * Thepetition and citation shall be served as in ordinary suits;" that if the former proprietor be absent from the state or his residence unknown "the Court shall appoint a Curator ad hoc to represent him and receive service, and said Curator shall receive for his services not more than ten dollars, same to be taxed ascosts of suit."
In section 3 of the act it is provided that, in all cases where tax titles have been quieted by prescription of three years as provided in the Constitution, the purchaser or his heirs may "obtain a judgment of the court confirming said title, same to be done by suit in the manner and form, as above set out," etc. (All italics ours.)
The proceeding authorized by Act No. 101 of 1898 is more than mere notice to the tax debtor that the tax purchaser intends to confirm the tax title. It is an action, a suit to quiet the title, a demand that it be confirmed, and the rules relating to pleadings and exceptions generally apply to such proceedings. *Page 644 
The trial judge sustained the exceptions of no cause of action and dismissed plaintiff's suit. For the reasons assigned, the judgment is affirmed, with all costs.
ST. PAUL, J., takes no part.